Name: Commission Regulation (EC) No 618/95 of 22 March 1995 providing for the grant of compensation to producer's organizations in respect of tuna delivered to the canning industry during the period 1 October to 31December 1993
 Type: Regulation
 Subject Matter: agricultural policy;  fisheries;  agri-foodstuffs;  agricultural structures and production
 Date Published: nan

 23. 3 . 95 I EN I Official Journal of the European Communities No L 65/7 COMMISSION REGULATION (EC) No 618/95 of 22 March 1995 providing for the grant of compensation to producer's organizations in respect of tuna delivered to the canning industry during the period 1 October to 31 December 1993 Whereas during the quarter concerned the quantities sold and delivered to canning industries established in Community customs territory are, in the case of Bigeye Tuna, higher than those sold and delivered during the same quarter of the last three fishing years and for Yellowfin tuna, weighing more than 10 kg, and the Alba ­ core higher than 110 % of those sold and delivered during the same quarter of the fishing years 1984 to 1986 ; whereas these quantities exceed the limits set by second indent of Article 18 (4) of (EEC) No 3759/92 for Bigeye tuna and third indent for Yellowfin tuna of over 10 kg and Albacore, the total quantities of these products should therefore be limited to those eligible for compen ­ sation and the quantities granted to each producers' orga ­ nization concerned should be determined in accordance with their respective output during the same quarter of the 1984 to 1986 fishing years ; Whereas the granting of compensation for the products in question should be decided for the period from 1 October to 31 December 1993 ; Whereas Article 9 of Commission Regulation (EC) No 2381 /89 (*) stipulates that the conversion rate applicable to the compensatory allowance for tuna for canning shall be the agricultural conversion rate in force on the day of sale of the product ; whereas the agricultural conversion rate for the period 1 October to 31 December 1993 is, pursuant to Commission Regulation (EEC) No 1209/93 Q, affected by a correcting factor of 1,207509 ; whereas this must be taken into account in the compen ­ sation rate set ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fishery Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3759/92 of 17 December 1992 on the common organization of the market in fishery and aquaculture products ('), in the version as last amended by Regulation (EEC) No 1891 /93 (2), and in particular Article 18 (8) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regu ­ lation (EC) No 1 50/95 (4), and in particular Articles 12 and 13 (1 ) thereof, Whereas the compensation referred to in Article 1 8 of Regulation (EEC) No 3759/92 is granted, under certain conditions, to Community tuna producers' organizations in respect of quantities of tuna delivered to the canning industry, during the calendar quarter for which prices were recorded, where both the average quarterly price recorded on the Community market and the free-at ­ frontier price, plus, where it is applied, the countervailing charge, are both lower than 93 % of the Community producer price for the product in question ; Whereas examination of the situation of the Community market has shown that for three species of the product in question, for the period 1 October to 31 December 1993, both the average quarterly market price and the free-at ­ frontier price referred to in Article 1 8 of Regulation (EEC) No 3759/92 were lower than 93 % of the Community producer price in force as laid down in Commission Regulation (EEC) No 351 /93 (5) fixing, in respect of the 1993 fishing year, the Community producer price for tuna intended for the industrial manufacture of products falling within CN code 1 604 ; Whereas the quantities eligible for compensation, within the meaning of Article 18 (2) of Regulation (EEC) No 3759/92, shall not under any circumstances exceed, for the quarter concerned, the limits laid down in paragraph 4 of that Article ; HAS ADOPTED THIS REGULATION : Article 1 The compensation referred to in Article 18 of Regulation (EEC) No 3759/92, shall be granted for the period 1 October to 31 December 1993, in respect of the products listed and within the limits set out below :(') OJ No L 388, 31 . 12. 1992, p. 1 . (2) OJ No L 172, 15. 7. 1993, p. 1 . (3) OJ No L 387, 31 . 12. 1992, p. 1 . (4) OJ No L 22, 30. 1 . 1995, p. 1 . 0 OJ No L 41 , 18. 2. 1993, p. 12. (6) OJ No L 225, 3 . 8 . 1989, p. 33 . O OJ No L 122, 18 . 5. 1993, p . 41 . No L 65/8 I EN I Official Journal of the European Communities 23. 3. 95 (ECU/tonne) (in tonnes) Yellowfin tuna, larger than I 10 kg 18 189 Bigeye tuna 588 Albacore 256 Products Maximum amount of allowance within the meaning of the first and second indents of Article 18 (3) of Regulation (EEC) No 3759/92 Yellowfin tuna, larger than 10 kg 59 Bigeye tuna 89 Albacore 165 2. The allocation of the total quantities amongst the producers' organizations concerned is specified in the Annex hereto . Article 2 1 . The total quantities of products set out below that may be eligible for the allowance are hereby limited for the three species as follows : Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 March 1995. For the Commission Emma BONINO Member of the Commission 23. 3 . 95 T EN No L 65/9Official Journal of the European Communities ANNEX Allocation amongst the producers' organizations of the quantities of tuna, which may be eligible, during the period 1 October to 31 December 1993 for compensation , in accord ­ ance with Article 18 (5) of Regulation (EEC) No 3759/92, showing quantities by segment of compensation percentage  Yellowfin tuna larger than 10 kg (in tonnes) Quantities that may be eligible for the allowance Producers' organization 100 % Article 18 (5), (first indent) 95% Article 18 (5), (second indent) 90 % Article 18 (5), (third indent) Total quantities OrganizaciÃ ³n de Productores Asociados de Grandes Congeladores (Opagac) 5 280 528 159 5 967 OrganizaciÃ ³n de Productores de TÃ ºnidos Congelados (Optuc) 5 802 580 168 6 550 Organisation de producteurs de thon congelÃ © (Orthongel) 5 453 219  5 672 Total quantities 16 535 1 327 327 18 189 Bigeye tuna (in tonnes) Quantities that may be eligible for the allowance Producers' organization 100 % Article 18 (5), (first indent) 95 % Article 18 (5), (second indent) 90 % Article 18 (5), (third indent) Total quantities OrganizaciÃ ³n de Productores Asociados de Grandes Congeladores (Opagac) 233   233 OrganizaciÃ ³n de Productores de TÃ ºnidos Congelados (Optuc) 134 13 25 172 Organisation de producteurs de thon congelÃ © (Orthongel) 14   14 Madeira 0 0 3 3 Apasa (AÃ §ores) 69 6 91 166 Total quantities 450 19 119 588 No L 65/ 10 I EN I Official Journal of the European Communities 23 . 3 . 95  Albacore (in tonnes) Quantities that may be eligible for the allowance Producers' organization 100 % Article 18 (5), (first indent) 95 % Article 18 (5), (second indent) 90 % Article 18 (5), (third indent) Total quantities OrganizaciÃ ³n de Productores Asociados de Grandes Congeladores (Opagac) 7   7 OrganizaciÃ ³n de Productores de TÃ ºnidos Congelados (Optuc) 2  28 30 Organisation de producteurs de thon congelÃ © (Orthongel) 23   23 Madeira 0 0 0 0 Apasa (AÃ §ores) 152 15 29 196 Total quantities 184 15 57 256